 1   WINDTBERG & ZDANCEWICZ, PLC
     Post Office Box 51826
 2   Phoenix, Arizona 85076
     Phone: (480) 584-5660
 3
     Fax: (480) 584-5958
 4   courtdocs@wzfirm.com
     Michael Zdancewicz - 12426
 5   Marc Windtberg - 24802
 6
     Attorneys for Capital One Auto Finance, a
 7   division of Capital One, N.A.

 8                              UNITED STATES BANKRUPTCY COURT

 9                                        DISTRICT OF ARIZONA

10   In re:                                              Chapter 7 Proceeding
                                                         No. 2:20-bk-02514-DPC
11   William Adrian Harton and Ariel Keyana
12   Harton,                                             MOTION FOR RELIEF FROM THE
                                                         AUTOMATIC STAY
13                   Debtors.
                                                     Property Description:
14                                                   2014 Chevrolet Malibu VIN
     Capital One Auto Finance, a division of Capital
                                                     1G11B5SL6EF157029
15   One, N.A.,

16                                                       (hereafter the “Collateral”)
                    Movant,
     v.
17
18   William Adrian Harton and Ariel Keyana
     Harton,
19
                     Respondents.
20
21            Capital One Auto Finance, a division of Capital One, N.A. (hereafter the “Movant” or
22   “Creditor”) is a creditor possessing a lien upon property more particularly described below.
23   Movant contends it is entitled relief from the automatic stay because the contract secured by the
24   Collateral is in default. Relief is requested under 11 U.S.C. §362(d)(1) and (d)(2) and (h)(1).
25   Movant requests the court to find:
26            a.    That cause exists to terminate the automatic stay;

Case00400506-2
     2:20-bk-02514-DPC          Doc 33 Filed 08/19/20
                                             -1-       Entered 08/19/20 14:25:10          Desc
                                Main Document    Page 1 of 14
 1
            b.       If the Court declines to lift the stay immediately, adequate protection payments be
 2
            made pursuant to Bankruptcy Code § 361;
 3
            c.       Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that would
 4
            stay the effectiveness of any Order is appropriate;
 5
            d.       That any Order lifting the stay will be binding in the event this matter is converted
 6
            to another proceeding under the Bankruptcy Code; and,
 7
            e.       That Movant may file an amended proof of claim for any deficiency balance within
 8
            thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is
 9
            later.
10
            The following Memorandum of Points and Authorities support this Motion.
11
                             MEMORANDUM OF POINTS AND AUTHORITIES
12
            1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2)(G)
13
     and 11 U.S.C. § 362.
14
            2.       William Adrian Harton and Ariel Keyana Harton shall be referred to as are the
15
     “Debtors”. Ariel Harton executed and delivered to Creditor a contract (hereafter the “Contract”).
16
            3.       Repayment of all amounts due on the Contract is secured with the following
17
     described collateral:
18                           2014 Chevrolet Malibu VIN 1G11B5SL6EF157029

19                                 (hereafter referred to as the "Collateral")

20          4.       Exhibit 1 is a true and correct copy of the Contract and it is incorporated herein by

21   reference.

22          5.       The Creditor’s lien on the Collateral is properly perfected. See Exhibit 2: Records

23   from the Arizona Department of Transportation, Motor Vehicle Division reflecting Creditor’s lien.

24          6.       Movant is the owner and holder of the Contract and the documents securing

25   repayment of all amounts due.

26

Case00400506-2
     2:20-bk-02514-DPC          Doc 33 Filed 08/19/20
                                             -2-       Entered 08/19/20 14:25:10              Desc
                                Main Document    Page 2 of 14
 1
             7.        Payments have not been made pursuant to the terms of the Contract and the failure
 2
     to make timely payments prejudices Creditor.
 3
             8.        There is little or no equity in the Collateral.
 4
             9.        The amount of the debt as of the Petition date was $11,560.88.
 5
             10.       The Kelley Blue Book (“KBB”) values the Collateral at $7,589.00. See Exhibit 3:
 6
     Valuation Evidence.
 7
             11.       Debtors intend to surrender the Collateral to Creditor. See Exhibit 4.
 8
             12.       Movant is entitled to relief from the Automatic Stay for cause.
 9
             13.       Movant further request the Court waive the provisions of Bankruptcy Rule
10
     4001(a)(3), which would stay the order for relief until the expiration of 14 days after the entry of
11
     the order.
12
             14.       Movant requests proof of insurance be provided. If proof of insurance is not
13
     provided, Movant asserts as an additional ground for stay relief, the failure to provide insurance on
14
     the Collateral.
15
             15.       A copy of the proposed form of order is attached.
16
                                                LEGAL ANALYSIS
17
             Pursuant to Bankruptcy Code § 362(d)(1) relief from the automatic stay shall be granted
18
     “for cause,” including, without limitation, lack of adequate protection. See, 11 U.S.C. §362(d)(1).
19
     In addition, a party with an interest in property is entitled to relief from the automatic stay if: (i) the
20
     debtor lacks equity in the property, and (ii) the property is not necessary for an effective
21
     reorganization that is in prospect. See, 11 U.S.C. § 362(d)(2); United Sav. Ass’n of Texas v.
22
     Timbers of Inwood Forest Assoc., Ltd., 484 U.S. 365, 108 S. Ct. 626, 98 L.Ed.2d 740 (1988).
23
24
                                             REQUEST FOR RELIEF
25
             For the reasons set forth above, Movant respectfully requests the following:
26
             A.        That cause exists to terminate the automatic stay;

Case00400506-2
     2:20-bk-02514-DPC             Doc 33 Filed 08/19/20
                                                -3-       Entered 08/19/20 14:25:10                Desc
                                   Main Document    Page 3 of 14
 1
            B.      If the Court declines to lift the stay immediately, adequate protection payments be
 2
     made pursuant to Bankruptcy Code § 361;
 3
            C.      Waiving the fourteen (14) day provision of Bankruptcy Rule 4001(a)(3) that would
 4
     stay the effectiveness of any Order is appropriate;
 5
            D.      That any Order lifting the stay be binding in the event this matter is converted to
 6
     another proceeding under the Bankruptcy Code; and
 7
            E.      That Movant may file an amended proof of claim for any deficiency balance within
 8
     thirty (30) days of disposition of the Collateral, or by the claims bar date, whichever is later.
 9
            Dated: August 19, 2020.
10
                                                       WINDTBERG & ZDANCEWICZ, PLC
11                                                      /s/ Michael Zdancewicz (#012426)
                                                        Michael Zdancewicz
12
                                                        Post Office Box 51826
13                                                      Phoenix, Arizona 85076
                                                        Attorneys for Capital One Auto Finance, a
14                                                      division of Capital One, N.A.
                                             Certificate of Service
15          I certify that on August 19, 2020, a true and correct copy of the above and foregoing was
     served upon the following parties via electronic means as listed on the Court’s ECF noticing
16
     system, if available, otherwise by regular first-class mail:
17
     Dina Anderson                                      William E.Markov
18   21001 North Tatum Blvd., #1630-608                 Hartley Markov Law
     Phoenix AZ 85050                                   11225 N 28th Dr. #B103
19                                                      Phoenix AZ 85029
20
     William Adrian Harton                              Ariel Keyana Harton
21   13625 South 48th Street, Apt #2025                 13625 South 48th Street, Apt #2025
     Phoenix, AZ 85044-5060                             Phoenix AZ 85044-5060
22
                                            /s/ Michael Zdancewicz
23
24
25
26

Case00400506-2
     2:20-bk-02514-DPC          Doc 33 Filed 08/19/20
                                             -4-       Entered 08/19/20 14:25:10                 Desc
                                Main Document    Page 4 of 14
                                             Exhibit 1




Case 2:20-bk-02514-DPC   Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10   Desc
                         Main Document    Page 5 of 14
Case 2:20-bk-02514-DPC   Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10   Desc
                         Main Document    Page 6 of 14
                                Exhibit 2




Case 2:20-bk-02514-DPC   Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10   Desc
                         Main Document    Page 7 of 14
8/6/2020                                                  2014 Chevrolet Malibu LS Sedan 4D Trade In Values | Kelley Blue Book



                                                                              Exhibit 3


                    Home / What's My Car Worth / Category & Style / Options & Condition / LS Sedan 4D


                                                                                 Advertisement




   My Car's Value
   2014 Chevrolet Malibu
   LS Sedan 4D
   near Phoenix, AZ 85003
   Mileage: 95,000
   Edit Options
   4.3       (179 Ratings)     Write a review




         1    Compare Your Values
      Use these values to help make a confident decision on whether to sell, trade or donate your car.


      Instant Cash Offer                Trade-in           Private Party           Donate Your Car




                             6 Recalls Found
                             Is my car affected?




                             Service & Repair Estimator
                             What's a fair price?

                             Next Service: 97,500




                                                                         Private Party Range
                                                                        $6,669 - $8,508
                                                                             Private Party Value
                                                                                   $7,589




                                                             Important info
                                                             & definitions

                                                                             Condition: Good

                                                            Valid for ZIP Code 85003 through 08/06/2020

                                                                        4.3        (179 Ratings)
                                                                               Write a review



                                                                                                          Popular Now Best SUV Deals in April 2020
           Case 2:20-bk-02514-DPC                 Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10 Desc
                                                  Main Document              Page 8 of 14
https://www.kbb.com/chevrolet/malibu/2014/ls-sedan-4d/?condition=good&intent=trade-in-sell&mileage=95000&modalview=false&options=65259…              1/4
8/6/2020                                      2014 Chevrolet Malibu LS Sedan 4D Trade In Values | Kelley Blue Book

    2      See How Others Price Your Car
   Set a competitive price when you know what others are asking.


        Used 2014                                              Used 2014


        Chevrolet Malibu                                       Chevrolet Malibu

        $8,799                                                 $11,595
        Mileage: 90,632                                        Mileage: 86,604

        16 miles away                                          20 miles away



   Browse All Listings




         3    Place an Ad
        Reach serious car shoppers on both KBB.com and Autotrader.


                                                    Basic            Featured      Premium
                                                  $25.00             $50.00        $90.00




                                                               Get Started




   Dealer Home Services: We Come To You

                                                               Video Walkaround



                                                              Test Drive at Home



                                                             Local Home Delivery


                                                                                              Popular Now Best SUV Deals in April 2020
           Case 2:20-bk-02514-DPC                 Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10 Desc
                                                  Main Document              Page 9 of 14
https://www.kbb.com/chevrolet/malibu/2014/ls-sedan-4d/?condition=good&intent=trade-in-sell&mileage=95000&modalview=false&options=65259…   2/4
8/6/2020                                          2014 Chevrolet Malibu LS Sedan 4D Trade In Values | Kelley Blue Book

   Maintenance from Your Door
   Need maintenance or repair on your current car? A dealer will pick up your vehicle, perform repairs or maintenance services and bring it
   back to you. It delivers peace of mind and keeps your car running its best.


                                                            Search Local Providers




   New Car Price Quote
   2020 Chevrolet Malibu
   L
   Change Vehicle


   Get the best deal on a new car!
   Compare prices from three local dealers.        Change ZIP Code

          Courtesy Chevrolet AZ                            Chapman Chevrolet, L.L.C.                     Midway Chevrolet
          1233 E Camelback Rd                              1717 E Baseline Rd                            2323 W Bell Rd
          Phoenix, AZ 85014                                Tempe, AZ 85283                               Phoenix, AZ 85023
          4 miles away                                     10 miles away                                 13 miles away




                    1        2      3         4        5                                                       Get My Free Quotes


   Featured Partners

        Give Buyers                                     Pre-qualify                                    Shopping
        Confidence                                      for Auto                                       for Auto
        Show them a clean                               Financing                                      Insurance?
        AutoCheck vehicle
                                                        Pre-qualify for an auto                        Get great car
        history report.
                                                        loan with no impact to                         insurance that is also a
                                                        your credit score.                             great value from State
                                                                                                       Farm.
                            Get Your Report                                       Get Started
                                                                                                                           Get Free Quote




       FAQ                                                                   Careers



       Contact Us                                                            Corporate


       Don't Sell My Info                                                    Advertising



       About Us                                                              Media



                                                                                                  Popular Now Best SUV Deals in April 2020
             Case 2:20-bk-02514-DPC               Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10 Desc
                                                 Main Document              Page 10 of 14
https://www.kbb.com/chevrolet/malibu/2014/ls-sedan-4d/?condition=good&intent=trade-in-sell&mileage=95000&modalview=false&options=65259…       3/4
8/6/2020                                              2014 Chevrolet Malibu LS Sedan 4D Trade In Values | Kelley Blue Book


    Site Map                                                                          KBB Canada



    KBB Brazil




   © 1995-2020 Kelley Blue Book Co.®, Inc. All rights reserved. Copyrights & Trademarks | Terms of Service | Privacy Policy | Linking Policy | Ad Choices




                                                                                                               Popular Now Best SUV Deals in April 2020
           Case 2:20-bk-02514-DPC                 Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10 Desc
                                                 Main Document              Page 11 of 14
https://www.kbb.com/chevrolet/malibu/2014/ls-sedan-4d/?condition=good&intent=trade-in-sell&mileage=95000&modalview=false&options=65259…                     4/4
                                 Exhibit 4




Case 2:20-bk-02514-DPC   Doc 33 Filed 08/19/20 Entered 08/19/20 14:25:10   Desc
                         Main Document   Page 12 of 14
 1
 2
 3
 4
 5
                                UNITED STATES BANKRUPTCY COURT
 6
                                        DISTRICT OF ARIZONA
 7
     In re:                                              Chapter 7 Proceeding
 8
 9   William Adrian Harton and Ariel Keyana              No. 2:20-bk-02514-DPC
     Harton,
10                                                       [PROPOSED]
                     Debtors.
11                                                   ORDER GRANTING MOTION FOR
                                                     RELIEF FROM THE AUTOMATIC
12   Capital One Auto Finance, a division of Capital
                                                     STAY
     One, N.A.,
13
                                                         Property Description:
                     Movant,
14   v.
                                                         2014 Chevrolet Malibu VIN
15                                                       1G11B5SL6EF157029
     William Adrian Harton and Ariel Keyana
16   Harton,

17                   Respondents.
18
              Pursuant to the Motion for Relief from the Automatic Stay (the “Motion”) filed by Capital
19
     One Auto Finance, a division of Capital One, N.A. (the “Creditor” or “Movant”) relating to the
20
     Collateral described as 2014 Chevrolet Malibu VIN 1G11B5SL6EF157029 (hereafter the
21
     “Collateral”) having been duly noticed and there being no objection:
22
              IT IS ORDERED terminating the automatic stay as to the Collateral.
23
              IT IS FURTHER ORDERED that all stays, including without limitation, confirmation
24
     orders, injunctions, restraining orders, and the automatic stays provided by 11 U.S.C. § 362 and §
25
     524, be vacated with respect to the Collateral, or modified to permit Creditor or its successors and
26

Case00400506-2
     2:20-bk-02514-DPC          Doc 33 Filed 08/19/20
                                              -1-       Entered 08/19/20 14:25:10            Desc
                                Main Document     Page 13 of 14
 1
     assigns, agents, attorneys, employees and such other persons as the Court shall deem appropriate to
 2
     take any and all lawful actions to enforce its valid legal remedies with regard to the Collateral
 3
     under the subject Contract, and non-bankruptcy law, including without limitation the rights (to
 4
     declare all sums to be immediately due and payable) and to obtain possession of the Collateral
 5
     through any lawful action.
 6
            IT IS FURTHER ORDERED waiving the fourteen (14) day provision of Bankruptcy Rule
 7
     4001(a)(3) that would stay the effectiveness of this Order because the Debtors intend on
 8
     surrendering the Collateral to Creditor.
 9
            IT IS FURTHER ORDERED this Order is binding in the event this matter is converted to
10
     another proceeding under the Bankruptcy Code.
11
            IT IS FURTHER ORDERED Movant may file an amended proof of claim for any
12
     deficiency balance within thirty (30) days of disposition of the Collateral, or by the claims bar date,
13
     whichever is later.
14
                                          [Signed and dated above]
15
16
17
18
19
20
21
22
23
24
25
26

Case00400506-2
     2:20-bk-02514-DPC         Doc 33 Filed 08/19/20
                                             -2-       Entered 08/19/20 14:25:10               Desc
                               Main Document     Page 14 of 14
